                 Case 2:19-cr-00229-WBS Document 30 Filed 08/27/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 19-CR-00229 WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   DEBORAH FRANCES LAUGHLIN,                            DATE: August 31, 2020
       aka Deborah Frances Isgrigg,                       TIME: 9:00 a.m.
15     aka Deborah Frances Hunt,                          COURT: Hon. William B. Shubb
       aka Debbie Frances Evans,
16     aka Deborah Frances Thompson,
17                                 Defendant.
18

19                                                STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

21 through defendant’s counsel of record, hereby stipulate as follows:

22          1.       By previous order, this matter was set for status on August 31, 2020.

23          2.       By this stipulation, defendant now moves to continue the status conference until October

24 5, 2020 at 9:00 a.m., and to exclude time between August 31, 2020, and October 5, 2020 at 9:00 a.m.,

25 under Local Code T4.

26          3.       The parties agree and stipulate, and request that the Court find the following:

27                   a)     The government has represented that the discovery associated with this case

28          includes investigative reports, FEMA records, and documents obtained from third parties totaling


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00229-WBS Document 30 Filed 08/27/20 Page 2 of 3


 1        over approximately 600 pages of Bates labeled documents, as well as audio recordings of

 2        statements made by the defendant. All of this discovery has been either produced directly to

 3        counsel and/or made available for inspection and copying. Some of this discovery is subject to a

 4        protective order, and therefore, can only be reviewed by defendant in the presence of a member

 5        of the defense team.

 6               b)      Counsel for defendant desires additional time to meet and confer with his client

 7        regarding the evidence in this case and to discuss potential resolutions. Due to the ongoing

 8        COVID-19 pandemic and the need for social distancing, defense counsel requires additional time

 9        to complete the necessary defense preparation, including additional time to meet with his client

10        in person.

11               c)      Counsel for defendant believes that failure to grant the above-requested

12        continuance would deny him/her the reasonable time necessary for effective preparation, taking

13        into account the exercise of due diligence.

14               d)      The government does not object to the continuance.

15               e)      Based on the above-stated findings, the ends of justice served by continuing the

16        case as requested outweigh the interest of the public and the defendant in a trial within the

17        original date prescribed by the Speedy Trial Act.

18               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19        et seq., within which trial must commence, the time period of August 31, 2020 to October 5,

20        2020 at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

21        [Local Code T4] because it results from a continuance granted by the Court at defendant’s

22        request on the basis of the Court’s finding that the ends of justice served by taking such action

23        outweigh the best interest of the public and the defendant in a speedy trial.

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00229-WBS Document 30 Filed 08/27/20 Page 3 of 3


 1 ///

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: August 25, 2020                                    MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9
                                                               /s/ SHELLEY D. WEGER
10                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
11

12
     Dated: August 25, 2020                                    /s/ TIMOTHY ZINDEL
13                                                             TIMOTHY ZINDEL
14                                                             Counsel for Defendant
                                                               DEBORAH FRANCES LAUGHLIN,
15

16

17
                                             FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED.
19
            Dated: August 26, 2020
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
